Title: To John Adams from Jan Willink, 1 February 1790
From: Willink, Jan,Willink, Wilhem
To: Adams, John



Sir
Amsterdam 1 febr 1790

We beg leave to refer to our last respects of 8 dec: since whch time we continue without your agreable favors, we are now paying the intrest due on the 4 Per Ct. Obt: and request Your sending us the Coupons of yours & to dispose of Said amount; it is highly agreable to us to See the American Credit on a Respectable footing, in Consequence the 5 Per Ct. Obt: are advanced at 99 1/2 Per Ct. and the 4 Per Ct sell at a premium of 2 Per Ct. on acct. of the Lotery, the Management we kept in it, we flatter ourselves will assure us the Satisfaction of the United States & your personal knowledge in how much the influence of our Credit has Contributed to it will assure us your benevolence. We think it our duty to inform you as our Friend abt: the letter we write with Mrs. V Staphorst to the Treasurer Hamilton Esqr. of the applications made to the court of france to transfer to Speculaters, the debt of Congress paye. Part in money Part in france Stocks to great advantage of the undertakers, who made application to borrow on said American debt here, on terms very advantageous to money Lenders, whch they could easily pay out of the Profit that Should Result to them from this operation, whch measure the Houses considered highly detrimental to the Credit of the United States as the Obligt. of their Loans should necessary decline, whenever people could obtain much higher intrest of Obt: funded on a debt of the same United States & those Speculators Possessed of such a considerable debt became in Some measure masters of the credit here whch they had no reason to maintain & obliged to Satisfy their engagemts. Should be in the necessity to get money on Said debt at any condition & by those advantages make it absolutely impossible for the United States to borrow here at a reasonable Condition at the simple intrest of 5 Per Ct. after all our endeavours to put a Stop to it in Paris, & by the knowledge of the desire of Congress to pay if not of the principal the arrears of intrest at least to france, the houses considered the best measure to make it almost impossible to the Speculators to agree, to make the obtaining of money if not impossible, highly difficult to them, in order to maintain the Credit of the United States & keep the faculty to borrow for them, the houses took on them selves to open a Loan under approbation of the United States for 3 Mills of ƒ at 5 Per Ct. in full Confidence, that our motives should be considered in the true light & be highly approved, the more as we get it on the terms of the first Loan, and Sacrifis a great profit offered to us by the Speculators either to be partners or Commissioners whch. we thought our duty to decline.
Some members however may blame the Liberty we have taken, but we flatter ourselves of the equitable Judgment of the States, that our motives will be done Justice and considered as it is truely a determination for the intrest of the United States, there we regretted infinitely your & Mr. Jefferson’s absence to be able to Consult the Ministers in a matter of such delicacy.
In case of any Remarks on our conduct We hope you’ll be so kind to be a favourable interpretor of the sincerity of our Sentiments there nothing than a Sense of our duty & attachmt. to the intrest of the United States Could bring us to the dermination & make us decline a considerable profit, to maintain their credit & the faculty to borrow on advantageous terms in full reliance on your friendship we hope to hear from you, well assured that we’ll always retain a proper sense of Your benevolence
We request our Sincere compliments to your Lady and remain with great esteem. / Sir Your most Obedient Servants

Wilhem & Jan Willink